Citation Nr: 0316991	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  02-01 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression.

3.  Entitlement to service connection for chronic fatigue 
with loss of stamina, loss of sex drive and malaria type 
symptoms.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for left shoulder 
tendonitis.

6.  Entitlement to service connection for left hip condition.

7.  Entitlement to a compensable (original) evaluation for 
bilateral sensorineural hearing loss.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to June 
1966 and from July 1977 to July 1994.  He served in Vietnam 
from June 1965 to June 1966 and in Southwest Asia during the 
Persian Gulf War from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by which 
the RO denied service connection for the disabilities listed 
above, except for bilateral sensorineural hearing loss and 
tinnitus.  The RO granted service connection for bilateral 
sensorineural hearing loss and assigned a noncompensable 
disability evaluation.  The RO also granted service 
connection for tinnitus and evaluated the disability as 10 
percent disabling from July 29, 1999.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the bilateral 
sensorineural hearing loss rating question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has characterized the bilateral 
sensorineural hearing loss rating issue on appeal as set 
forth above.

The veteran's substantive appeal was received in March 2002.  
This was not within 60 days of notification of the Statement 
of the Case (SOC) in November 2001 or within one year after 
notice of the May 2000 rating decision.  Nevertheless, the 
Board views the appeal as timely because the RO granted the 
veteran an extension of time within which to file the appeal 
until November 30, 2002.  Since the veteran submitted the 
substantive appeal within that deadline, the appeal is 
timely.  

With respect to the issue of entitlement to a higher 
evaluation for tinnitus, however, the Board finds it not 
presently on appeal.  The veteran did not initially enter a 
Notice of Disagreement (NOD) as to this issue.  The November 
2000 NOD was as to the evaluation as to bilateral 
sensorineural hearing loss.  While the RO still included the 
issue in the subsequent SOC, the veteran stated in the March 
2002 substantive appeal that he was not challenging the 
decision regarding the tinnitus.  

There are several pending claims, which are referred to the 
RO for appropriate action.  The veteran has repeatedly filed 
a claim for service connection for sinusitis.  He has also 
claimed service connection for a right ankle disability with 
an associated claim for secondary service connection for a 
bilateral hip disorder.  However, in his initial claim for 
benefits dated in July 1999, the veteran claimed direct 
service connection for chronic left hip pain.  That is the 
claim that was considered by the RO in the rating decision of 
May 2000, and the claim that is on appeal to the Board.  The 
laws and regulations governing direct and secondary service 
connection differ, and the claims are not otherwise 
intertwined.  Therefore, the Board can now consider the 
direct service connection claim, while the claims for 
secondary service connection for a hip disorder and service 
connection of a right ankle disorder are referred to the RO 
for appropriate action.  

The claim for direct service connection for a left hip 
condition is the subject of this decision.  All other claims 
listed above will be addressed in the REMAND below.


FINDING OF FACT

The veteran does not currently have a diagnosed left hip 
disorder.


CONCLUSION OF LAW

Service connection for a left hip disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board has reviewed all the evidence of record.  
Incurrence of a chronic disorder in service is not factually 
shown.  Service medical records do not show any complaints, 
treatment or diagnosis relating to the left hip.  Separation 
medical documents show no defects related to the left hip.  
The veteran reports that he was treated in service for left 
hip symptomatology.  Even accepting his statements as true, 
this apparently was an acute and transitory problem since it 
was not noted at the time of separation.  

More importantly, there is no competent evidence that the 
veteran currently has a chronic left hip disorder.  None of 
the post-service treatment records in the claims file relate 
to the left hip.  Upon VA examination in December 1999, the 
veteran complained of left hip pain beginning seven years ago 
with a gradual onset.  The veteran reported that he was seen 
in a military facility and the pain had been gradually 
worsening since that time.  X-rays were normal.  The examiner 
diagnosed left hip arthralgia.  A VA examination report dated 
in October 2001 reveals complaints of bilateral hip pain 
associated with right ankle problems.  This is much more 
noticeable on the right, and essentially not a bother at all 
on the left.  The examiner found no appreciable joint 
deformity nor evidence of dislocation in the hips 
bilaterally.  The veteran had a full range of motion in the 
left hip.  A diagnosis of right hip strain was rendered.  


Having carefully considered the evidence of record, the Board 
finds that service connection for left hip pain is not 
warranted because the evidence does not show a chronic left 
hip disability.  The only "diagnosis" in the claims file 
related to the left hip is the 1999 VA examiner's diagnosis 
of left hip arthralgia-a diagnosis that is not replicated in 
the 2001 VA examination and not supported by any identified 
pathology.  Arthralgia simply means pain.  Pain, in and of 
itself, is not a disability for VA purposes.  Without 
documented pathology of the left hip, there is no chronic 
disorder for which service connection could be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted"); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  The claim is therefore denied.

Although the veteran is competent to report experiencing 
symptoms such as hip pain, he does not have the medical 
knowledge needed to render a competent opinion as to whether 
he currently has a chronic hip disorder.  As discussed above, 
full diagnostic testing by VA physicians has failed to show 
any hip pathology or any explanation for his complaints of 
left hip pain.  For these reasons, the Board concludes that 
the evidence against this claim is more probative and of 
greater weight and, based on this evidence, finds as fact 
that the veteran's claimed left hip condition was not caused 
by an in-service disease or injury.  There is no benefit of 
the doubt that could be resolved in the veteran's favor.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The Board has also considered the final regulations 
that VA issued to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letter dated in May 
2001 of the evidence needed to establish a claim for service 
connection.  

Lastly, VA must notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was notified of whose 
obligation it was to produce evidence to substantiate the 
claim by way of the letter noted above.  That letter advised 
the veteran of what VA would do and what he should do with 
respect to substantiating his claim.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  

The Board notes that the VCAA notification letter sent to the 
veteran in May 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claim can proceed.  

In summary, the Board finds that no additional notice is 
required.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  At 
every stage of the process, he was informed of the 
information and evidence needed to substantiate this claim, 
and VA has complied with its notification requirements.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.  The RO obtained all relevant medical records from 
every source referenced by the appellant (i.e., relevant to 
the hip claim being decided herein).  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2002). 

In this case, the appellant was provided VA examinations, as 
discussed above.  Further examination is not needed because 
there is no competent evidence that the appellant has the 
claimed left hip condition.

Therefore, further development under the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 


ORDER

Service connection for a left hip disorder is denied. 


REMAND

As to the remaining issues, notwithstanding the efforts 
undertaken by the RO to prepare this case for appellate 
review, the Board finds that a remand is in order.

Veterans Claims Assistance Act of 2000

The Board will remand the appellant's hearing loss claim to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107], as this 
claim was pending as of the date of passage of this law, 
November 9, 2000.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law/regulation changes after claim has been 
filed, but before administrative or judicial appeal process 
has concluded, version most favorable to claimant should 
apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
appellant what is needed to substantiate the claim for a 
higher evaluation for bilateral sensorineural hearing loss.  
The RO did not send a letter to him telling his what was 
needed to substantiate the claim for a higher initial 
evaluation of bilateral sensorineural hearing loss.  While 
the RO notified the veteran of the evidence needed to 
substantiate the claims for service connection by letters 
dated in May and September 2001, such notification was not 
accomplished as to the higher initial rating claim.  The 
appellant has a statutory right to one year to submit 
information or evidence in response to any VCAA notification 
unless the appellant otherwise waives his right to that 
response period.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

For these reasons, the Board is constrained to remand this 
claim for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Evidentiary Development

PTSD

The veteran contends that he suffers a psychiatric disorder 
resulting from stressful combat experiences in Vietnam and in 
the Persian Gulf.  A VA outpatient treatment record dated in 
November 2000 reflects an impression of depression and 
"possible" PTSD.  

In the course of developing the veteran's claim for service 
connection for PTSD, the RO provided two VA examinations-one 
in December 1999 and the second in September 2001.  The 
report of the first examination revealed a diagnosis of major 
depression and alcohol abuse by history.  The report of the 
second examination showed a diagnosis of recurrent major 
depression and alcohol abuse by history.  Both reports noted 
the absence of supporting military stressors.  

By letter dated in September 2001, the RO notified the 
veteran of the need to submit  medical evidence showing the 
existence of a current mental disability.  In a VA Form 21-
4142 (Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)) dated in September 2001, 
the veteran related that L. L., M.D. had treated his PTSD.  
The veteran had previously submitted a VA Form 21-4142, dated 
in July 2001, noting treatment for PTSD by L.L., M.D.  In 
response to that earlier document, the RO requested records 
from L.L., M.D.  Although the records received in response to 
that request did not show treatment for PTSD, an additional 
attempt to obtain any records of treatment for PTSD by L.L., 
M.D., since that time, should be made.  

In addition, attempts to obtain any records of a PTSD 
examination conducted in November 2002 should be made.  The 
veteran indicated that such an examination had been scheduled 
(see VA Form 21-4138 (Statement in Support of Claim) dated in 
October 2002).  In that VA Form 21-4138, the veteran also 
requests that the RO obtain records from the Hines VA Medical 
Center, Mental Hygiene Department, for treatment of PTSD.  It 
is not clear from the claims file that attempts were made to 
obtain these records.  Given that VA is considered to be on 
constructive notice of its own records, see Bell v. 
Derwinski, 2 Vet. App. 611 (1992), efforts should be made to 
obtain these records, as well as any other pertinent 
psychiatric records maintained by VA.  Additionally, a 
February 2003 letter from a licensed clinical social worker 
indicates that the veteran has participated in counseling 
sessions at The Vet Center for three months.  Attempts to 
obtain records of these counseling sessions should also be 
made.

The Board notes the veteran has also stated that he never 
received a request from the RO as to the alleged in-service 
stressors.  This must be done.

Major Depression

The record includes diagnoses of major depression.  Combined 
with the veteran's contentions that his depression is related 
to service, the RO should provide a VA examination to 
determine whether the veteran's present major depressive 
disorder is related to his service.  This is particularly 
necessary where, as here, there is no other medical evidence 
addressing nexus in the record.  38 C.F.R. § 3.159 
(b)(4)(2002).  

Chronic Fatigue 

The veteran contends that his chronic fatigue, loss of 
stamina, loss of sex drive, and malaria type symptoms either 
resulted from his exposure to Agent Orange or resulted from 
his exposure to toxins during the Persian Gulf War.  

To the extent that the veteran claims service connection for 
an undiagnosed Gulf War illness, the Board notes that the 
applicable statutory provision was amended during the 
pendency of the appeal.  The provisions of 38 U.S.C.A. § 1117 
(West 2002) with respect to Persian Gulf War veterans were 
amended by the Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001), 
effective March 1, 2002, to define what constituted a 
"qualifying chronic disability" for purposes of entitlement 
to compensation under the statute.  The provisions of 38 
U.S.C.A. § 1117 now provide that VA may pay compensation to a 
Persian Gulf veteran with a qualifying chronic disability 
that became manifest-(A) during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or (B) to a degree of 10 percent 
or more during the presumptive period prescribed under 
subsection (b).  For these purposes, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and (C) 
any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  38 U.S.C.A. § 1117 (West 
2002).  Current law provides with respect to the presumptive 
period referred in subsection (a)(1)(B) above that the 
disability must have become manifest to a degree of 10 
percent or more not later than December 31, 2006.  38 C.F.R. 
§ 3.317(a)(1)(i) (2002).  

Since the most recent SOC predates the effective date of this 
change, the RO should readjudicate the veteran's claim 
considering these statutory amendments.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991)

Further, the veteran indicated that he was evaluated for 
fatigue at the University of Minnesota.  (see 1999 VA 
examination report and VA Form 21-4142 dated in July 1999).  
It does not appear from the claims file that the RO attempted 
to obtain these records.  So, efforts to obtain them should 
be made and documented in the record.  

In addition, another VA examination is necessary to determine 
whether the veteran's symptoms of fatigue, loss of sex drive, 
loss of stamina, and malaria type symptoms constitute an 
unexplained chronic multi-symptom illness such as that 
contemplated in the applicable statutory provision.  While 
the 1999 VA examiner diagnosed chronic fatigue of unknown 
etiology, since this was apparently based on complaints of 
being tired on a daily basis with chronic lack of energy, the 
Board views it as inadequate to address the pertinent 
questions.  In this regard, the Board notes that the report 
of a VA examination conducted a day later shows complaints of 
feeling tired, experiencing a loss of interest in activities 
he used to enjoy, and sleeping too much, which, along with a 
mental status examination showing a mood of irritability and 
depression, led to a diagnosis of major depression.  
Considering this, a VA examination that identifies what 
symptoms are attributable to the major depression, or other 
disabilities, and what symptoms of fatigue, loss of stamina, 
and malaria type symptoms are part of an unexplained chronic 
multi-symptom illness is necessary.  In reaching a conclusion 
on this question, the service medical records showing 
treatment in March 1983 and December 1984 for complaints of 
fatigue and tiredness should be considered.  In addition, 
whether the loss of sex drive is attributable to an 
unexplained chronic multi-symptom illness should be viewed in 
light of treatment records dated in July 2001 from D.L., 
M.D., suggesting a correlation between Remeron medication and 
the loss of sex drive.  

Skin Disorder

The veteran contends that the skin disorder, which he 
describes as recurrent skin fungus or rashes on the groin, 
hands and feet, is the result of exposure to Agent Orange and 
has been present since Vietnam.  In the alternative, the 
veteran proffers that it should be viewed as a pre-existing 
disorder that was aggravated by the second term of service.  

Service medical records from the second term of service 
reflect treatment for skin disorders (tinea curis in December 
1977, scaling on the right hand in June and July of 1981, a 
plantar wart on the right foot in June 1983, and "hand rot" 
and tinea pedis in June 1991 (with a seven year history)).  
At separation in January 1994 the veteran reported a history 
of skin disease and hand eczema.  The Board also observes 
that a treatment record dated in November 1991 from D.L., 
M.D. notes chronic rash on the left hand.  A treatment record 
dated in June 2001 from L.L., M.D. indicates that the veteran 
is on medication for fungal infection.  Thus, a VA 
examination should be provided to assess whether there is any 
present skin disorder, and, if so, whether that skin disorder 
is related to his military service.

In July 2001 the veteran reported being treated by T.C., M.D. 
for skin disorders of the hands and feet.  While the claims 
file includes a letter to the physician requesting records, a 
response from the physician is not shown in the record.  
Given the absence of any other evidence of record showing any 
present skin disability other than scars-a matter handled in 
a separate claim-the RO should make another attempt to 
secure these records.  



Left Shoulder Tendonitis

The veteran contends that his left shoulder problems may have 
been incorrectly diagnosed as left shoulder tendonitis and 
that the left shoulder problem is secondary to the service-
connected degenerative disc disease of the cervical spine.  
The veteran is service-connected for degenerative disc 
disease of the cervical spine with radiculopathy, upper 
extremities, and chest wall pain right posterior thorax.

Service medical records show treatment for a left elbow 
injury resulting from hitting the elbow against a bumper in 
January 1981. The veteran was assessed with tennis elbow or 
tendonitis.  There are also several service medical records 
reflecting treatment for right thoracic outlet syndrome.

The 1999 VA examination report shows complaints of discomfort 
and sudden loss of strength with pushing movements involving 
the left shoulder.  The reports show a history of onset when 
the veteran was struck by a metal bumper in a fall while in 
the military.  The examiner noted a decrease in pain, 
temperature, and light touch below the shoulder involving the 
entire left upper extremity, including the hand.  X-rays 
showed left shoulder extremely narrow acromioclavicular joint 
space.  Neither the neurologic examination in June 2002, nor 
the orthopedic examination in May 2002, addressed left arm 
involvement, other than to note mild left foraminal narrowing 
at C5-C6.  Because the veteran is service-connected for 
degenerative disc disease of the cervical spine with 
radiculopathy, upper extremities, and chest wall pain right 
posterior thorax, a VA examination to assess what left 
shoulder symptomatology exists beyond that connected with the 
cervical spine disability, is warranted.  


Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied especially 
with respect to the hearing loss claim, 
for which no prior VCAA notice has been 
sent.  The RO should also notify the 
veteran of what evidence, if any, the 
veteran is to submit and what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

In particular, the RO should ask the 
veteran to identify any healthcare 
providers (VA or non-VA) who have 
provided treatment for his PTSD; 
depression; chronic fatigue with loss of 
stamina, loss of sex drive, and malaria 
type symptoms; left shoulder; left hip; 
and skin disorders.  The RO should 
specifically ask the veteran to identify 
the healthcare provider with whom he was 
scheduled for a PTSD examination in 
November 2002.  

2.  The RO should then take the necessary 
steps to obtain any identified records 
that have not already been associated 
with the claims file.  The RO should 
obtain records from the Hines VA Medical 
Center and The Vet Center in particular.  
(See February 2003 letter).  The RO 
should also obtain records from the 
University of Minnesota for the period 
from 1995 to 1996 relating to chronic 
fatigue.  (See July 1999 VA Form 21-
4142).  The RO should make an additional 
attempt to obtain any records of 
treatment for skin disorders received 
from Dr. Chua, M.D. (See July 2001 VA 
Form 21-4142)

3.  Send the veteran a questionnaire as 
to the stressors he alleges caused PTSD.  
If, and only if, he provides specific 
details that would possibly allow 
corroboration of a claimed stressor, 
refer that information to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR).

4.  After obtaining any information or 
evidence necessary to comply with VCAA 
and allowing the veteran an appropriate 
response period, the veteran should be 
scheduled for the following VA 
examinations. Each examiner should review 
the entire claims file prior to 
conducting the examination.  

Psychiatric:  A complete examination 
should be conducted, including obtaining 
a pertinent history from the veteran.  
The examiner should answer the following 
questions:  Does the veteran meet the 
criteria for diagnosis of PTSD?  If so, 
is it related to a corroborated stressor?  
Is it as likely as not that any other 
current psychiatric disorder, to include 
the previously-diagnosed major 
depression, is related to the veteran's 
military service? 

Persian Gulf protocol examination:  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's claimed symptoms 
(fatigue, loss of stamina, loss of sex 
drive and malaria type symptoms) are part 
of an unexplained chronic multi-symptom 
or undiagnosed illness.  In rendering 
this opinion, the examiner should address 
the relationship of the symptoms to other 
diagnosed disorders such as depression or 
to medication such as Remeron. 

Skin:  The examiner should determine 
whether the veteran currently has a skin 
disorder, and, if so, whether it is at 
least as likely as not that the present 
skin disorder is related to disease or 
injury in during either of the veteran's 
terms of service.  

Orthopedic:  The examiner should 
determine whether the veteran has any 
left shoulder symptomatology separate and 
distinct from that associated with the 
service-connected degenerative disc 
disease of the cervical spine.  If so, 
the examiner should provide a diagnosis 
and an opinion as to whether it is at 
least as likely as not that the disorder 
is related to service.

Hearing loss:  A full audiometric 
examination should be conducted.  

5.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and ensure that the above development 
actions have been completed in full.  If 
any examination report does not reflect 
that the claims file was reviewed or does 
not answer, in full, all the questions 
asked, then it must be returned to the 
examiner for corrective action.  The RO 
should take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  

6.  Then, the RO should readjudicate 
these claims.  The RO should be sure to 
address Fenderson, supra, as it applies 
to the hearing loss claim, as well as the 
changes to 38 U.S.C.A. § 1117 discussed 
above.  If any such action does not 
resolve a claim, the RO shall issue the 
appellant and his representative a 
Supplemental Statement of the Case.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The SSOC should provide the 
veteran citation to 38 C.F.R. § 3.159 
(2002).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


